Citation Nr: 1454629	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  13-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral pars fractures, spondylolisthesis, and isthmic spondylolysis of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1946 to September 1949.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal November 2010 and May 2013 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis, Missouri.  

In addition to the above-captioned claims, the Veteran also perfected an appeal of a claim for service connection for residuals of cold injuries to the feet.  In May 2010, he withdrew this claim from appeal. VBMS Entry May 18, 2010.  As such, the issue will not be addressed by the Board.  38 C.F.R. § 20.204.

Further, medical evidence has been associated with the file subsequent to the December 2013 supplemental statement of the case (SSOC) on the TDIU claim.    The Board has considered these records prior to Agency of Jurisdiction (AOJ) review.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The Board has considered documentation included in Virtual VA and VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has bilateral pars fractures, spondylolisthesis, and isthmic spondylolysis of the lumbar spine that is related to service.
2.  The Veteran's service-connected bilateral hearing loss disability, tinnitus, and lumbar pathology prevent him from securing or following a substantially gainful employment.


CONCLUSIONS OF LAW

1. Bilateral pars fractures, spondylolisthesis, and isthmic spondylolysis of the lumbar spine was incurred in active service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Here, the Board is granting the claims on appeal.  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Service Connection Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran here has been diagnosed with bilateral pars fractures, spondylolisthesis, and isthmic spondylolysis of the lumbar spine.  See June 2012 VA treatment record (VBMS Entry January 30, 2014).  

As for the in-service incurrence of the disorder, this Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center.  See June 2004 Formal Finding.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board initially notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply in this case, as it has not been claimed that the disabilities were incurred while engaging in combat.  Rather, the Veteran contends that in 1947, he slipped and fell on a tailgate of a "six-by"  truck he was unloading and injured his back.  He contends that he reported to sick call the next morning and was told he had bruised his tailbone.  He contends that he has had pain ever since the injury, and that while he was intermittently evaluated for back problems in the years post-service, beginning in the 1950s, his diagnosis was not pinpointed.  

The Veteran's account of the fall has been consistent throughout the appeal.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  His service treatment records are unavailable and the RO has been unable to obtain his discharge certificate showing his military specialty.  However, VA conceded that he was trained in artillery and sent to Korea where, among other things, he performed training exercises firing weapons.  See September 2004 Rating Decision.  The Board finds his contentions of  unloading a truck and slipping to be consistent with the circumstances of his service.  The Veteran is competent to report what he was told by the medical professional in service.  The Board finds him to be both competent and credible, and accepts the in-service fall as contended. 38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006)).  

On the issue of nexus, the only evidence of record is the June 2012 opinion of  a VA neurosurgeon.  Throughout the report, the neurosurgeon opined that the Veteran's bilateral pars fractures, spondylolisthesis, and isthmic spondylolysis of the lumbar spine "quite likely happened while he was on active duty back in the late 1940s," and there was a "high likelihood that this happened to him while he was in the service."

In arriving at his conclusion, the examiner considered and accepted the lay assertions of the in-service accident and the Veteran's contentions of pain and other symptoms ever since.  He intimated that the nature of the Veteran's present disability is consistent with the type of injury suffered, stating, "this particular diagnosis" would not have been apparent in service due to a lack of technology.  He indicated that  magnetic resonance imaging (MRI) and computerized axial tomography scan (CAT) would have been required, noting that the disability has now "shown itself quite vividly on recent MRI imaging."  

The neurosurgeon concluded, "I think it would be reasonable for him to ask the Veterans Affairs (VA) to take a look at his service record" and "see if they would concur."
  
The Board acknowledges that a VA examination has not been conducted for this claim, and that a remand for a further medical opinion could be accomplished.  However, the Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Further, the June 2012 report is adequate, and there is no evidence to the contrary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board notes that in reaching this decision, it has considered the RO's adjudication of the claim, to include the finding that a radiologist stated the Veteran's disc and joint disease was age related.  See August 2014 SOC.  However, a review of the December 2, 2010 report to which the RO referred shows that the finding was made with regard to the cervical spine, not the lumbar spine.  See Virtual VA Entry August 6, 2014, p.21/345.  

In sum, the Board finds the evidence to be, at minimum, in relative equipoise in showing that the current bilateral pars fractures, spondylolisthesis, and isthmic spondylolysis of the lumbar spine is due to an injury that was incurred in service.  Doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection is granted.

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Here, in addition to the lumbar pathology for which service connection is granted herein, service connection is in effect for bilateral hearing loss disability (70 percent disabling), and tinnitus (10 percent disabling).  Even prior to effectuating the award of service connection granted herein, the combined rating has been 70 percent since October 12, 2011.  Accordingly, the Veteran meets the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) since October 12, 2011.

The Veteran's claim for a TDIU was received by VA in August 2010.  At that time, service connection was in effect for bilateral hearing loss disability (50 percent disabling), and tinnitus (10 percent disabling).  The combined rating was 60 percent from May 25, 2010.  However, disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Here, as the record indicates that the Veteran's bilateral hearing loss disability and tinnitus arose from a common etiology, in-service noise exposure, the disabilities may be considered as one.  See September 2004 Rating Decision (awarding service connection for bilateral hearing loss disability and tinnitus).  Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have been met since the filing of the claim.

What remains to be determined is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Id.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master degree in education and his part-time work as a tutor).

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the Veteran's service-connected bilateral hearing loss disability, tinnitus, and lumbar pathology prevents him from securing or following substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Veteran in this case has an 11th grade education.  Virtual VA Entry August 6, 2014, p.21/345.  He was employed post-service at a tire company, at [redacted] [redacted], and at a department store.  See, e.g., October 12, 2011 private medical report.   

In November 2013, the Veteran's bilateral hearing loss disability and tinnitus was assessed by a board-certified audiologist.  In rendering her report, she opined, "[The Veteran's] severe bilateral hearing loss with very poor word recognition score and bilateral tinnitus renders him unemployable."  She explained, 

He needs to avoid working in any environment in which there is any noise which may exacerbate his hearing loss. Additionally, these limitations would prevent verbal communication face-to-face as well as by telephone, even with the use of amplification. His condition would pose a safety risk in any job setting involving transportation/driving or being around heavy or moving machinery. His service-connected hearing loss would significantly impair his employability in most job assignments with or without adaptation and or amplification.

In October 2011, another private audiologist assessed the Veteran's bilateral hearing loss disability and tinnitus.  She diagnosed the Veteran with "severe to profound hearing loss with very poor word understanding."  She rendered the same conclusions that the Veteran's hearing loss and tinnitus render him unemployable due to his difficulties communicating, with or without adaptation or amplification.

By contrast, on VA examination in August 2013, the audiologist found, "with reasonable accommodation according to the Americans With Disabilities Act, hearing loss and tinnitus alone should not prevent employment in a loosely supervised situation with limited public contact."  However, she further noted, 
"his ability to communicate may be compromised by difficulty hearing in adverse listening situations. He may have difficulty understanding speech on the telephone and in encounters with unfamiliar speakers. Occupational communicative situations may include verbal instructions, and these may be misunderstood by an individual
with hearing loss."  She noted the Veteran's reports that his hearing loss affects him daily and that "nobody will talk to me except my daughter."

Upon review of the record, the Board finds that the effect of the Veteran's service-connected disabilities have seriously impaired his ability to be employable in jobs requiring communication with others, which would appear to represent nearly all types of employment.  The private audiologists opined that his hearing loss and tinnitus would preclude effective communication, whether by phone or in-person, with or without amplification, and would pose a safety risk in jobs involving manual labor.  The August 2013 examiner herself conceded the Veteran may have a compromised ability to listen, understand the speech of unfamiliar speakers, and receive instructions.  We must also consider the fact that the lumbar pathology may limit sitting and strenuous labor.

Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence.  The contrasting medical and lay evidence of record are all probative.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Therefore, the Board concludes that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, entitlement to a TDIU is granted.

 
ORDER

Service connection for bilateral pars fractures, spondylolisthesis, and isthmic spondylolysis of the lumbar spine is granted.

A TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


